Citation Nr: 9930416	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for elevated cholesterol.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Edward Walls, Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to May 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran has not submitted competent medical evidence of a 
current disability manifested by elevated cholesterol.


CONCLUSION OF LAW

The claim of entitlement to service connection for elevated 
cholesterol is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for elevated cholesterol.  Service 
connection may be granted for any disease or injury incurred 
in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(d)(1999).  However, a veteran must 
first submit to the VA sufficient evidence to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

To establish that his claim is well grounded, the veteran 
must produce competent medical evidence of a current 
disability; lay or medical evidence, whichever is 
appropriate, of a disease or injury which was incurred in 
service, and; medical evidence of a nexus between the disease 
or injury and the current disability.  See Epps v. Gober, 126 
F.3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

The veteran's service medical records do not reflect that the 
veteran suffered from a disability manifested by elevated 
cholesterol during his period of active service.  His 
February 1988 service separation report indicates his 
cholesterol was measured at 179 mcg/dl, but does not include 
an opinion as to whether the reading constituted elevated 
cholesterol or whether the veteran has a disability 
manifested by cholesterol.  Subsequent to separation, the 
veteran sought treatment for multiple conditions, but he was 
never diagnosed with a disability manifested by elevated 
cholesterol.  In May 1997, his total cholesterol was noted to 
be 177 mcg/dl.  However, the private laboratory report 
containing that reading does not indicate that the veteran 
has a disability manifested by that reading.

There is no medical evidence demonstrating that the veteran 
is currently suffering from a disability manifested by 
elevated cholesterol, and he does not make that contention.  
The veteran has merely claimed that he is suffering from 
elevated cholesterol, and that that condition necessitates 
that he restrict his diet.  Elevated cholesterol is 
essentially a clinical finding and, by itself, does not 
constitute a disability.  Thus, after considering the lack of 
medical evidence of a current disability, the Board finds 
that the claim for entitlement to service connection for 
elevated cholesterol is not well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board 
is not aware of the existence of additional relevant evidence 
that could serve to make the veteran's claim well grounded.  
As such, there is no additional duty on the part of the VA 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran 
of the evidence required to complete his application for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim and to explain why his current attempt 
fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for elevated cholesterol is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

